HOLT, District Judge.
As the amount demanded in the complaint is less than $2,000, this court has no jurisdiction under the general provisions of the” act of March 3, 1887, c. 373, 24 Stat. 552 [U. S. Comp. St. 1901, p. 514], conferring jurisdiction in cases where the matter in dispute exceeds $2,000, arising under the Constitution or laws of the United States, or in which there shall be a controversy between citizens of different states. By the original national bank act and the Revised Statutes, a receiver of a national bank has, and has always had, authority to sue in an action at common law in the United States Circuit Court, without regard to the amount involved, on the ground that he is an officer of the United States. Rev. St. U. S. § 629, subd. 3 [U. S. Comp. St. 1901, p. 503]. The United States Circuit Court had originally jurisdiction of suits in equity brought by a receiver of a national bank, under Rev. St. U. S. § 629, subd. 10 [U. S. Comp. St. 1901, p. 505]. Kennedy v. Gibson, 8 Wall. 498, 19 L. Ed. 476. By the act of March 3,1875, c. 137, 18 Stat. 470 [U. S. Comp. St. 1901, p. 508], the United States Circuit Courts were given jurisdiction of suits in equity where the matter in dispute exceeded $500, arising under the Constitution of laws of the United States. A suit brought by a receiver of a national bank is such a suit, and more than $500 is involved in this case. ’ This suit therefore may be maintained under the act of March 3, 1875, unless its provisions have subsequently been repealed. The act of July 12, 1882, c. 290, 22 Stat. 162 [U. S. Comp. St. 1901, p. 3457], provided that the jurisdiction for suits thereafter brought by or against national banks should be the same as, and not other than, the jurisdiction for suits by or against banks not organized under any law of the United States; but this provision, in my opinion, did not repeal the existing law authorizing suits by receivers of national banks to be brought. *391Hendee v. Connecticut & P. R. R. Co. (C. C.) 26 Fed. 677. The act of March 3, 1887, raised the limit of jurisdiction in suits arising under the Constitution or laws of the United States from $500 to $2,000. This, standing alone, would deprive this court of jurisdiction in this case; but the fourth section of that act provides that national banking associations shall be deemed citizens of the state in which they are located, and that the United States courts shall not have jurisdiction over them, other than such as they would have in cases between individual citizens of the same state, and then adds:
“The provisions of this section shall not be held to affect the jurisdiction of the courts of the United States in cases commenced by the United States, or by direction of any officer thereof, or cases for winding up the affairs of any such bank.” 24 Stat. 554, c. 373 [U. S. Comp. St. 1901, p. 514].
I think that the word “section” should be construed to refer to the entire act, and that this court, therefore, under this provision, still has jurisdiction of a suit in equity brought by a receiver of a national bank, if the amount involved exceeds $500, under the act of March 3, 1875.
The other ground of demurrer alleged — that two causes of action are improperly joined in the complaint — has not been discussed in the defendant’s brief or on the oral argument, and appears to be abandoned. In any event, I think it is untenable.
My conclusion is that the demurrer should be overruled, with leave to the defendant to answer within 20 days upon payment of costs.